Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/556,633 filed 12/20/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 12/24/2021 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 9, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,206,443. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claim 1.


Application No. 17/556,633
U.S. Patent No. 11,206,443
1. A method comprising: 
1. A method comprising: 
providing, for display on a first participant device within a co-watching session, a first consolidated live video stream depicting a first arrangement of live video streams from participant devices within the co-watching session and a first digital media player interface to present a first stream of third-party co-watching digital video content; 
providing, for display to the first participant device and the second participant device, a synchronized digital content video chat interface comprising: 
a consolidated live video stream comprising live video streams from the first participant device and the second participant device, and 
a digital media player portraying a first stream of the third-party co-watching digital video content at the first participant device and a second stream of the third-party co- watching digital video content at the second participant device; 
providing, for display on a second participant device within the co-watching session, a second consolidated live video stream depicting a second arrangement of live video streams from the participant devices within the co-watching session and a second digital media player interface to present a second stream of the third-party co-watching digital video content; 
providing, for display to the first participant device and the second participant device, a synchronized digital content video chat interface comprising: 
a consolidated live video stream comprising live video streams from the first participant device and the second participant device, and 
a digital media player portraying a first stream of the third-party co-watching digital video content at the first participant device and a second stream of the third-party co- watching digital video content at the second participant device; 
receiving, from a participant device among the participant devices within the co-watching session, a selection from a third-party database of a third-party co-watching digital video content item for the co-watching session; and 
receiving, in response to a selection of third-party co-watching digital video content at a first participant device, 
based on the selection, synchronizing playback of the third-party co-watching digital video content item within the first digital media player interface at the first participant device and the second digital media player interface at the second participant device without identifying the third- party co-watching digital video content item.
an encrypted co-watching digital video content identifier from a third-party digital content provider system that obfuscates the third-party co-watching digital content; 
providing the encrypted co-watching digital video content identifier to a second participant device to cause the second participant device to stream the third-party co-watching digital video content from a third-party digital content provider system; 
providing, for display to the first participant device and the second participant device, a synchronized digital content video chat interface comprising: 


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 2 of the application corresponds to claim 1 of the patent.
Claim 8 of the application corresponds to claim 8 of the patent.
Claim 9 of the application corresponds to claim 8 of the patent.
Claim 15 of the application corresponds to claim 15 of the patent.
Claim 16 of the application corresponds to claim 15 of the patent.
Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,206,443 in view of Civanlar et al. (US 2011/0154417), herein Civanlar. 
Consider claim 3, the patented claim 1 clearly teaches providing the consolidated live video streams.
However, the patented claims do not explicitly teach providing the second consolidated live video stream comprising providing a second number of live video streams different from a first number of live video streams within the first consolidated live video stream.
In an analogous art, Civanlar, which discloses a system for video distribution, clearly teaches providing the second consolidated live video stream comprising providing a second number of live video streams different from a first number of live video streams within the first consolidated live video stream. (A different number of video streams can be provided for display at each receiver, [0027].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by providing the second consolidated live video stream comprising providing a second number of live video streams different from a first number of live video streams within the first consolidated live video stream, as taught by Civanlar, for the benefit of allowing greater customization of the interface.
Claim 10 of the application corresponds to claim 8 of the patent in view of Civanlar [0027].
Claim 17 of the application corresponds to claim 15 of the patent in view of Civanlar [0027].
Claims 4-6, 11-13 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,206,443 in view of Wong et al. (US 2014/0214920), herein Wong. 
Consider claim 4, the patented claim 1 clearly teaches accessing the third-party database.
However, the patented claims do not explicitly teach providing a selectable option to access the database for display within a video chat interface of the participant device among the participant devices within the co-watching session.
In an analogous art, Wong, which discloses a system for video distribution, clearly teaches providing a selectable option to access the database for display within a video chat interface of the participant device among the participant devices within the co-watching session. (Fig. 2: Button 206, [0036])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by providing a selectable option to access the database for display within a video chat interface of the participant device among the participant devices within the co-watching session, as taught by Wong, to achieve the predictable result of allowing the user to select content for display.
Consider claim 5, the patented claim 1 combined with Wong clearly teaches in response to receiving user interaction selecting the selectable option to access the third- party database, providing a login interface to access the third-party database for display within the video chat interface of the participant device; and in response to receiving user interaction entering credentials to access the third-party database via the login interface, providing a third-party co-watching digital video content selection menu for display within the video chat interface and depicting a plurality of third-party co- watching digital video content items stored within the third-party database. (Figs. 2 and 3: Login button 206 and menus 306, [0036]-[0038] Wong)
Consider claim 6, the patented claim 1 combined with Wong clearly teaches receiving the selection of the third-party co-watching digital video content item from the participant device comprises receiving user interaction selecting the third-party co-watching digital video content item from the third-party co- watching digital video content selection menu. (Fig. 5: Selected content is played in window 510, [0041] Wong.)
Claim 11 of the application corresponds to claim 8 of the patent in view of Wong [0036].
Claim 12 of the application corresponds to claim 8 of the patent in view of Wong [0036]-[0038].
Claim 13 of the application corresponds to claim 8 of the patent in view of Wong [0041].
Claim 18 of the application corresponds to claim 15 of the patent in view of Wong [0036].
Claim 19 of the application corresponds to claim 15 of the patent in view of Wong [0036]-[0038].
Claim 20 of the application corresponds to claim 15 of the patent in view of Wong [0041].
Claims 7 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,206,443 in view of Siddique et al. (US 2018/0352303), herein Siddique.
Consider claim 7, the patented claim 1 clearly teaches synchronizing playback of the third- party co-watching digital video content item within the first digital media player interface at the first participant device and the second digital media player interface at the second participant device.
However, the patented claims do not explicitly teach without monitoring, tracking, or storing the third-party co-watching digital video content item.
In an analogous art, Siddique, which discloses a system for video distribution, clearly teaches without monitoring, tracking, or storing the third-party co-watching digital video content item. (Synchronized content is streamed to client devices which is not stored by the devices, [0064].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by not monitoring, tracking, or storing the third-party co-watching digital video content item, as taught by Siddique, for the benefit of reducing the storage requirements of the client devices.
 Claim 14 of the application corresponds to claim 8 of the patent in view of Siddique [0064].
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425